DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraphs [0029], [0034], and [0038], “reaches (the internal pressure of the gas container 1) + (0.5 MPa to 2MPa)” should be –reaches 0.5MPa to 2MPa above the internal pressure of the gas container 1.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In lines 3, 4, and 6, the comma should be a semicolon.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the inert gas" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim as the limitation “an inert gas” is stated in lines 4, 6, and 7 of the claim. It is not clear if “an inert gas” is the same gas or it is a different gas for each step of the method claim. For purposes of examination, the limitation “the inert gas” will be considered the same gas as “an inert gas” where all limitations stating “an inert gas” in the claim are the same gas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20130108715 A1) in further view of De Villemeur (US 20140370125 A1).
Regarding Claim 1:
Kobayashi discloses a therapeutic agent and therapeutic device that has: 
Wherein the gas composition comprises nitrogen monoxide, hydrogen, and an inert gas (Paragraph [0013], the gaseous inhalation pharmaceutical composition is the gas composition),
a concentration of the nitrogen monoxide is 20% by volume or less based on a volume of the gas composition (Paragraphs [0013] and [0025]), and 
the gas product is used for forming a medical inhalation gas (Abstract and Paragraph [0024]) comprising nitrogen monoxide, hydrogen, and oxygen by mixing the gas composition with a gas comprising oxygen (Paragraphs [0030-0031]).
	Kobayashi does not disclose:
A gas container; and 

mixing the gas composition with a gas comprising oxygen.
	De Villemeur teaches a dynamic cylinder filling process that has:
A gas container (19, Figure 2); and 
a gas composition filled in the gas container (Paragraphs [0068-0069]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi to include a gas container and a gas composition filled in the gas container as taught by De Villemeur with the motivation to have an increased purity of a mixture for medical purposes and to have it filled in containers for easier transport from the bottling center. 
It also would have been obvious to a person having ordinary skill in the art that the ventilator of Kobayashi can be substituted with the gas container and filling of the gas container of De Villemeur. 
	 
Regarding Claim 2:
Kobayashi discloses:
Wherein a concentration of the hydrogen is 0.1% by volume to 40% by volume based on the volume of the gas composition (Paragraphs [0013] and [0025]).

Regarding Claim 4:
Kobayashi discloses:
Wherein the inert gas comprises nitrogen (Paragraphs [0013] and [0024-0025]).

Regarding Claim 7:

Kobayashi discloses:
A method for producing a medical inhalation gas including nitrogen monoxide, hydrogen, and oxygen, (Paragraph [0025]) comprising: mixing the gas composition in the gas product according to claim 1 with a gas comprising oxygen (Paragraphs [0030-0031]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of De Villemeur in further view of Johnson (WO 2012170843 A1).
Regarding Claim 3:
Kobayashi discloses:
	The gas composition (Paragraphs [0013] and [0025]).
Kobayashi does not disclose:
Wherein a total pressure of the gas composition is 0.1 MPa to 15 MPa.
	De Villemeur teaches:
Wherein a total pressure of the gas composition is 0.1 MPa to 15 MPa (Paragraph [0073], the gas container can hold a mixture that can range up to 300 bar or 30 MPa).
Kobayashi and De Villemeur do not explicitly teach:
Wherein a total pressure of the gas composition is 0.1 MPa to 15 MPa.
	Johnson teaches a pressurized vessel of nitric oxide that has:
Wherein a total pressure of the gas composition is 0.1 MPa to 15 MPa (Page 11, Lines 6-11 and 22-24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi and De Villemeurto include 

Kobayashi and De Villemeur teaches the claimed invention except for a total pressure of the gas composition is 0.1 MPa to 15 MPa.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the gas composition have a total pressure of 0.1 to 15 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamori (US 20180177969 A1) teaches a treatment gas supplying apparatus that has a gas composition, oxygen, and mixing of the gas composition. 
Av-Gay (US 20160228670 A1) teaches a system for nitric oxide inhalation that has nitrogen monoxide, oxygen, nitrogen, a gas composition, and mixing the gas composition with oxygen. 
Micke (US 5826632 A) teaches a dynamic gas cylinder filling process that has a gas composition, gas containers, and mixing of the gas composition. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753